Name: 75/776/EEC: Council Decision of 16 December 1975 on a financial contribution to the Foot-and-Mouth Disease Institute in Ankara
 Type: Decision
 Subject Matter: nan
 Date Published: 1975-12-18

 Avis juridique important|31975D077675/776/EEC: Council Decision of 16 December 1975 on a financial contribution to the Foot-and-Mouth Disease Institute in Ankara Official Journal L 326 , 18/12/1975 P. 0016++++( 1 ) OJ NO C 257 , 10 . 11 . 1975 , P . 32 . COUNCIL DECISION OF 16 DECEMBER 1975 ON A FINANCIAL CONTRIBUTION TO THE FOOT-AND-MOUTH DISEASE INSTITUTE IN ANKARA ( 75/776/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 43 THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) ; WHEREAS THE COMMUNITY SHOULD TAKE ALL APPROPRIATE MEASURES TO ENSURE ITS PROTECTION AGAINST THE RISK OF EXOTIC STRAINS OF FOOT-AND-MOUTH VIRUS APPEARING ON ITS TERRITORY ; WHEREAS THE COMMUNITY'S LIVESTOCK IS NOT IMMUNIZED BY VACCINATION AGAINST THESE VIRUSES ; WHEREAS TO THIS END THE COMMUNITY HAS UNDERTAKEN , AND CONTINUES TO UNDERTAKE , ACTION DESIGNED TO CONTAIN OUTBREAKS OF THIS TYPE OF DISEASE FAR FROM ITS FRONTIERS BY HELPING AFFLICTED COUNTRIES TO STRENGTHEN THEIR PREVENTIVE MEASURES ; WHEREAS FOR THIS PURPOSE SUBSTANTIAL COMMUNITY SUBSIDIES HAVE ALREADY BEEN GRANTED TO THE COUNTRIES OF SOUTH EAST EUROPE THROUGH THE FAO AND A CERTAIN QUANTITY OF FOOT-AND-MOUTH VACCINE DRAWN FROM COMMUNITY RESERVES HAS ALSO BEEN SUPPLIED TO THESE COUNTRIES ; WHEREAS THESE MEASURES HAVE UNQUESTIONABLY MADE AN EFFECTIVE CONTRIBUTION TO THE PROTECTION OF COMMUNITY LIVESTOCK , ESPECIALLY THROUGH THE ESTABLISHMENT AND MAINTENANCE OF BUFFER VACCINATION ZONES IN TURKISH THRACE ; WHEREAS , HOWEVER , IN THE OPINION ALSO OF THE TURKISH AUTHORITIES , THE MEASURES SO FAR IMPLEMENTED MUST BE REINFORCED IF THE FUNDAMENTAL OBJECTIVE OF ERADICATING THE DISEASE FROM THE ENTIRE COUNTRY IS TO BE ACHIEVED ; WHEREAS , IN ORDER TO ACHIEVE THIS AIM , SUBSTANTIAL WORK HAS BEEN UNDERTAKEN AT THE FOOT-AND-MOUTH DISEASE INSTITUTE IN ANKARA IN ORDER TO INCREASE SUBSTANTIALLY THE PRODUCTION OF VACCINE BY THAT INSTITUTE ; WHEREAS THIS WORK MUST BE APPROVED BECAUSE IT SHOULD MAKE TURKEY SELF-SUFFICIENT IN COMBATTING AND ERADICATING FOOT-AND-MOUTH DISEASE WHICH SHOULD ENSURE BETTER PROTECTION FOR COMMUNITY ; WHEREAS THE TURKISH AUTHORITIES HAVE ASKED THE COMMUNITY TO CONTRIBUTE TO THE INSTALLATION COSTS OF THE ANKARA INSTITUTE ; WHEREAS A FAVOURABLE REPLY SHOULD BE GIVEN TO THIS REQUEST BY GRANTING A MAXIMUM SUBSIDY OF ONE MILLION US DOLLARS TO TURKEY , HAVING REGARD IN PARTICULAR TO THE UNDERTAKING GIVEN BY THAT COUNTRY TO ESTABLISH A BUFFER ZONE ON ITS EASTERN FRONTIER AND COMPLETELY ERADICATE FOOT-AND-MOUTH DISEASE ; WHEREAS SINCE THIS SUBSIDY IS INTENDED TO FINANCE INSTALATIONS WHICH ARE TO BE ACQUIRED PROGRESSIVELY AS THE WORK IS CARRIED OUT , IT IS DESIRABLE TO MAKE THE PAYMENT IN SEVERAL INSTALMENTS ON SUBMISSION OF DOCUMENTARY EVIDENCE PROVING THE UTILITY OF THE EXPENSE ; WHEREAS TECHNICAL ASSISTANCE SHOULD BE ACCORDED TO TURKEY ; WHEREAS IT IS ALSO NECESSARY TO KEEP THE MEMBER STATES REGULARLY INFORMED OF THE PROGRESS OF THE WHOLE OF THE PROJECT UNDERTAKEN , HAS DECIDED AS FOLLOWS : ARTICLE 1 1 . FOR THE PERIOD UP TO 31 DECEMBER 1980 THE COMMUNITY SHALL CONTRIBUTE A MAXIMUM OF ONE MILLION US DOLLARS FOR THE FINANCING OF A PROJECT IN FAVOUR OF THE FOOT-AND-MOUTH DISEASE INSTITUTE IN ANKARA . 2 . OF THE SUM REFERRED TO IN PARAGRAPH 1 A MAXIMUM OF 100 000 US DOLLARS IS INTENDED TO FINANCE TECHNICAL ASSISTANCE BY COMMUNITY EXPERTS IN TURKEY AND THE TRAINING OF TURKISH STAFF IN THE COMMUNITY . THE REST OF THE SUM IS INTENDED TO FINANCE THE COST OF NEW INSTALLATIONS IN THE INSTITUTE IN ANKARA AND MAY ONLY BE PAID ON SUBMISSION BY THE TURKISH AUTHORITIES OF OFFICIAL DOCUMENTARY EVIDENCE PROVING IN PARTICULAR THAT THE INSTALLATIONS IN QUESTION ENABLE THE AIM REFERRED TO IN THIS DECISION TO BE ACHIEVED . ARTICLE 2 THE COMMISSION SHALL BE RESPONSIBLE FOR SUPERVISING THE USE OF THE MONEY REFERRED TO IN ARTICLE 1 AND SHALL REPORT TO THE COUNCIL ON THE IMPLEMENTATION OF THIS DECISION . AT LEAST ONCE A YEAR IT SHALL INFORM THE MEMBER STATES WITHIN THE STANDING VETERINARY COMMITTEE ON THE PROGRESS OF THE PROJECT . DONE AT BRUSSELS , 16 DECEMBER 1975 . FOR THE COUNCIL THE PRESIDENT G . MARCORA